PER CURIAM.
The trial court denied appellant’s petition for relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix. The order is affirmed upon authority of the rule stated in Simpson v. State, Fla.App.1964, 193 So.2d 224, [opinion filed May 19, 1964]. Appellant’s lack of counsel at the preliminary hearing did not constitute a critical stage in this case. Blake v. State, Fla.App. 1964, 163 So.2d 20, [opinion filed March 31, 1964]. See also Harris v. State, Fla.1964, 162 So.2d 262, [opinion filed March 25, 1964].
Affirmed.